Citation Nr: 1120286	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to November 1966.  He died in March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 Regional Office (RO) administrative decision, which denied simultaneously contested claims for recognition of the surviving spouse of the Veteran.  The other claimant, I., did not appeal; thus, the claimant, M., is the sole appellant, and simultaneously contested claim procedures for appellate decisions are not applicable.  


FINDINGS OF FACT

1.  In 1971, the Veteran married I., and there is no record that they were divorced.

2.  At the time of her marriage to the Veteran in 1994, the appellant was unaware of any impediment to the marriage.

3.  The appellant and the Veteran cohabited from their marriage until his death; there was a child born of the marriage; and no other claimant has been found entitled to VA death benefits as the surviving spouse.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran have been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

The Veteran died in March 2005, and the appellant claims that she is his surviving spouse for the purpose of establishing entitlement to VA benefits.  In order to establish her status as claimant, it must be shown that she had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010).  

A spouse of a veteran is a person whose marriage to the veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).  

In this case, there is a marriage certificate showing that the appellant and the Veteran were married in a civil ceremony in March 1994.  However, the file also shows that he was married to I. in 1971, and there is no record of their ever having been divorced.  If there was no divorce from his previous spouse, the marriage to the appellant would not be valid.  

Nevertheless, absent a valid marriage, under certain circumstances, there may be a "deemed valid" marriage.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died, or any length of time if there were children born to the marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.    

In this case, the marriage occurred eleven years prior to the Veteran's death and there was a child born of the marriage.  In addition, the evidence shows that he and the appellant cohabited as husband and wife until his death in 2005.  The other claimant's claim was denied by the RO on the basis that there was no continuous cohabitation, and she was not shown to be without fault in the separation; as noted above, she did not appeal.  Therefore, no other claimant has been found entitled to VA death benefits.  

The remaining question for consideration is whether the appellant entered into the marriage without knowledge of the impediment; i.e., the fact that the Veteran was (or may have been) already married.  The determination of her knowledge with respect to a legal impediment must be viewed in terms of "what the appellant's state of mind was at the time that the invalid marriage was contracted."  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995); Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 2008).  

The evidence in the claims file shows that the Veteran and I. were married in 1971.  They lived together in Puerto Rico for a number of years, followed by a lengthy, multi-year period during which he lived a peripatetic existence in the continental United States, punctuated by trips back to Puerto Rico.  

During this time, the Veteran's checks continued to be sent to his home of record, where his wife lived, in Puerto Rico.  VA medical records dated as recently as February 1993 note that he said he was married with three children (2 at home), and had no problems with his children.  This was in El Paso, Texas, however, and his family lived in Puerto Rico, by all accounts.  

The Veteran never reported his "marriage" to M. to VA during his lifetime.  The evidence shows, however, that in May 1994, he changed the address for the receipt of his checks to an address in El Paso, Texas.  This, it should be noted, was not long after his ceremonial marriage to the appellant in March 1994.  Meanwhile, in April 1995, I. wrote to the VA in Waco, stating that she had a letter which needed to be delivered to the Veteran, but she did not know his address.  She did not identify the Veteran as her husband in this letter.  

In a VA medical examination report dated in 2002, the Veteran reported that he lived in Illinois, with his wife and one 7-year old child.  The evidence submitted by the appellant shows that they were married in 1994 in Illinois, and that their child was born there in October 1994.  She submitted joint tax returns they filed with the IRS for the years 1993 to 2004, which showed that they lived in Illinois until 2003 or 2004.  She submitted lay statements from two people who knew them as a married couple.  She was listed as his wife on the death certificate, as well as the informant.  

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In evaluating the evidence in a claim, when there is an approximate balance of positive and negative evidence, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only if the preponderance of the evidence is against the claim is it denied.  

The Board finds that the appellant's statements that she believed she had a valid marriage to the Veteran are credible, particularly in view of the substantial supporting evidence.  It is clear that he and the appellant conducted themselves as a married couple, legally and socially, during the eleven years of their marriage.  Moreover, the appellant and the Veteran lived in Texas and Illinois, whereas the earlier marriage and residence had been in Puerto Rico.  

Shortly after the marriage to the appellant, the Veteran stopped sending his compensation checks to Puerto Rico; and it appears that he broke off contact with I.  In this regard, and by 1995, I. did not know how to get in touch with the Veteran.  Indeed, whether or not he Veteran was divorced from I., it appears clear that he kept these two segments of his life entirely separate.  

Given these considerations, if there was an impediment to the marriage, the Board finds that the appellant was unaware of this at the time she married the Veteran.  Therefore, she is entitled to recognition as the surviving spouse for VA purposes.  In reaching this determination, the benefit-of-the-doubt rule has been applied.
 

ORDER

Recognition of the appellant (M.) as the surviving spouse of the Veteran is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


